Citation Nr: 0827893	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-36 924	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

B. Tuttle, Law Clerk

INTRODUCTION

The veteran had active service from October 1971 to October 
1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans' Affairs (VA) Regional Office (RO) 
which denied service connection for bilateral hearing loss 
and tinnitus and granted service connection for residuals of 
a nasal fracture, with an evaluation of zero percent. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He claims his condition resulted from 
being permanently assigned to an air training command base, 
where he was subjected, without hearing protection, to 
constant engine noise from overhead jet aircraft.  

The claim involves possible aggravation of a pre-existing 
condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.304.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The veteran's service treatment records (STRs) reveal hearing 
loss in the left ear was noted at his enlistment examination 
in September 1971.  Setting out the auditory thresholds for 
the frequencies from 500 to 4000 hertz (Hz) (see 38 C.F.R. 
§ 3.385), with the ISO (ANSI) units, we note the findings as 
follows:

Frequency            500            1000            2000            
3000            4000
Right ear               10                -5                -
5                 --                 60
Left ear                 10                -5                
-5                 --                 15

The veteran's preexisting hearing loss in his left ear was 
noted, as he was given an H2 profile.

A separation examination from June 1975 reveals findings, at 
the frequencies shown above, as follows:

Frequency            500            1000            2000            
3000            4000
Right ear               10                5                  
0                 10                70
Left ear                 15                0                 
10                 5                  25

Although the examiner stated, "[N]o significant change noted 
this examination, continue H2 profile," decrease in hearing 
acuity is clearly documented, particularly at the 4000 Hz 
level bilaterally.  No determination was made that the 
increase in severity of the hearing loss was due to the 
natural progress of the veteran's non-service-connected 
hearing loss condition.

In a private audiological exam conducted in April 2006, the 
examining physician interpreted both ears as having 
"essentially normal hearing."  However, she also stated 
that the veteran's hearing was characterized by "precipitous 
elevation" at frequencies from 3000 to 8000 Hz.  At 3000 and 
4000 Hz, it appears from the physician's chart that the 
veteran's hearing had deteriorated even further from its 
level at separation.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that, while a 
veteran who is a layman is not considered capable of opining 
on matters requiring medical knowledge, he is permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that, given the complexity of the evidence 
and the potential importance of the claim to the veteran's 
ongoing health care, in order to provide all possible 
assistance to the veteran and to ensure all due process has 
been afforded, a VA examination is warranted to determine the 
nature, extent, and etiology of the veteran's currently 
manifested hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by the appropriate specialist 
to determine the nature, extent, and 
etiology of any hearing loss pathology.  
The claims file must be made available for 
review by the examiner.  Under the 
assumption that what has not been 
affirmatively rebutted by the evidence may 
be valid historical recollections by the 
veteran, the reviewer should be asked to 
render an opinion as to the following 
question:

a.  Is it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that any currently 
diagnosed hearing loss is the result 
of active service or any incident 
therein, including aggravation of the 
veteran's pre-existing hearing loss, 
or is such causation or aggravation 
unlikely (i.e., less than a 50/50 
probability)?

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  Note: The term "aggravation" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability

2.  The RO should then readjudicate the 
claim.  If the claim remains denied, the 
RO should issue an appropriate 
Supplemental Statement of the Case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

